DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul. 5, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-5, 7-8, 10-15 and 18-24 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Jul. 5, 2022 has been entered and made of record.  

Allowable Subject Matter
	Claims 1-5, 7-8, 10-15 and 18-24 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
	As to claim 1, Jeong et al. (US 2015/0007024 A1) in view of Park et al. (US 2014/0289670 A1, IDS dated Aug. 11, 2021) teaches scrolling screenshot method implemented by an electronic device (Jeong, [0012], the “method … performing screen capture when there is a scroll capture request … and generating one image file by combining at least a portion of the first to Nth capture images”) comprising a touchscreen (Jeong, FIG. 12, [0122], “input unit 1230 may be implemented by a touch screen”), wherein the scrolling screenshot method (Jeong, [0012], the “method … performing screen capture when there is a scroll capture request … and generating one image file by combining at least a portion of the first to Nth capture images”) comprises: 
	displaying a graphical user interface (GUI) of a first application on the touchscreen (Jeong, e.g., FIG. 1, [0007], e.g., “current screen 110” in “input unit 1230 may be implemented by a touch screen”); 
	detecting a screenshot operation (Jeong, FIG. 2, [0033], “is there screen capture request? 201” → YES); 
	taking a first screenshot of the GUI (Jeong, FIG. 2, [0034], “generate 1st capture image 203”) in response to the screen shot operation (Jeong, FIG. 2, [0033], “is there screen capture request? 201” → YES), wherein the first screenshot (Jeong, FIG. 2, [0034], the “1st capture image 203”) comprises a first amount of content (Jeong, FIG. 2, [0034], e.g., “is there request for continuous screen capture? 205” → NO → “generate capture file 217”; the “capture file 217” comprises a 1st amount of content, e.g., “1” only in “image file 130”);
	displaying, on the touchscreen (Jeong, see FIGS. 3A-3B), a first preview image (Jeong, FIGS. 3B, [0043], e.g., “a preview image or a thumbnail 332” containing only “1”) corresponding to the first screenshot (Jeong, FIG. 2, [0034], the “1st capture image 203”), wherein the first preview image (Jeong, FIGS. 3B, [0043], e.g., “a preview image or a thumbnail 332” containing only “1”) comprises a first area (Jeong, FIG. 3B, [0042], Examiner interprets the area of “ screen 310” as the 1st area);
detecting a first touch operation on the first preview image (Park, FIG. 4, [0044], Examiner interprets “control input 42 of the user inside area of the capturing window 21” as the 1st touch operation); 
	taking a scrolling screenshot of the GUI in response to the first operation; and displaying a second preview image on the touch screen (Park, see FIG. 4, [0044]-[0046], “may be then able to scroll the digital content 41 according to the control input 42 of the user”, i.e., “the paragraphs from the fourth to the fifth, which are included in the capturing window 21 in a manner of being scrolled by the control input 42, in an object of capturing”),
	wherein the second preview image (Park, see FIG. 4, [0044]-[0046], “may be then able to scroll the digital content 41 according to the control input 42 of the user”, i.e., “the paragraphs from the fourth to the fifth, which are included in the capturing window 21 in a manner of being scrolled by the control input 42, in an object of capturing”) comprises a second screenshot (FIG. 5, [0049], Examiner interprets “captured image 51 … storing the paragraphs from the 1st to the 5th, which are unable to be simultaneously displayed due to a limited size of the display unit, as one image file” as the 2nd screenshot) corresponding to the scrolling screenshot (Park, see FIGS. 1-5).
	wherein the second screenshot (FIG. 5, [0049], “captured image 51 … storing the paragraphs from the 1st to the 5th, which are unable to be simultaneously displayed due to a limited size of the display unit, as one image file”) comprises a second amount of content (Park, see FIG. 5, the amount of content corresponding to the paragraphs from the 1st to the 5th).
	However, the closest known prior art, i.e., Jeong et al. (US 2015/0007024 A1), Park et al. (US 2014/0289670 A1, IDS dated Aug. 11, 2021), Lee et al. (US 2018/0046341 A1), Carmi (US 2014/0189576 A1) and Fithian et al. (US 2015/0128017 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “wherein the second preview image comprises a second area, and wherein the second area is greater than the first area and displayed on a larger amount of a display area of the touchscreen than the first area”. 
As to claims 2-5, 7 and 22, they directly or indirectly depend from claim 1, and are allowed at least for the same reason above.
As to claim 8, it has been amended in the same manner as in claim 1, and is allowed for the same reason above.
As to claims 10-14 and 23, they directly or indirectly depend from claim 8, and are allowed at least for the same reason above.
As to claim 15, it has been amended in the same manner as in claim 1, and is allowed for the same reason above.
As to claims 15, 18-21 and 24, they directly or indirectly depend from claim 15, and are allowed at least for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 11, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        
***